Order filed, April 18, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00331-CV
                                    ____________

                                  Janie Mills, Appellant

                                             V.

                   Federal National Mortgage Association, Appellee


                     On Appeal from the Co Civil Ct at Law No 1
                                Harris County, Texas
                          Trial Court Cause No. 1006381


                                            ORDER

       The reporter’s record in this case was due April 16, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Lettie Witter, the official court reporter, to file the record in this appeal
within 10 days of the date of this order.

                                        PER CURIAM